IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0819
                               Filed October 7, 2020


ANTAVIEON JACKSON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.




       Antavieon Jackson appeals the dismissal of his application for

postconviction relief. AFFIRMED.




       Ronald W. Kepford, Winterset, until withdrawal, Anne K. Wilson of Viner

Law Firm, P.C., Cedar Rapids, until withdrawal, and Stuart G. Hoover of Blair &

Fitzsimmons, P.C., Dubuque, for appellant.

       Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee State.



       Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                         2


TABOR, Judge.

       A jury convicted Antavieon Jackson of sexual abuse in the third degree.

Our court affirmed his conviction on direct appeal. State v. Jackson, No. 17-0288,

2018 WL 1099527, at *1 (Iowa Ct. App. Feb. 21, 2018). A few months later,

Jackson applied for postconviction relief (PCR).        The hearing on his PCR

application grew ugly. The district court quizzed Jackson on the merits of his

allegations about “the victim’s background.” Appearing telephonically, Jackson

responded with profanity:

       What are you trying to do, dog? Like you steady asking me dumbass
       shit like for what?

The court hung up on Jackson, blaming “his use of language.” The court ultimately

dismissed Jackson’s PCR application.

       Jackson now appeals. He claims the district court violated his procedural

due process and statutory rights by “arbitrarily terminating his participation in the

hearing.” But Jackson did not raise either the constitutional or statutory claim to

the court, so he did not preserve error. See Lamasters v. State, 821 N.W.2d 856,

862 (Iowa 2012) (“It is a fundamental doctrine of appellate review that issues must

ordinarily be both raised and decided by the district court before we will decide

them on appeal.” (citation omitted)); see also State v. Bynum, 937 N.W.2d 319,

324 (Iowa 2020) (noting the error-preservation requirement “applies with equal

force to constitutional issues”).

       Because his attorney did not object to the court disconnecting the call,

Jackson also alleges that PCR “counsel was ineffective by failing to take his

deposition and in failing to object to the court’s termination of the telephone
                                          3


conference.” Jackson offers no substantive argument or citations to legal authority

to support his ineffective-assistance claim. It is not our role to formulate an

argument on Jackson’s behalf. See Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa

1996) (“[W]e will not speculate on the arguments [a party] might have made and

then search for legal authority and comb the record for facts to support such

arguments.”). Rather, we must decide whether Jackson has established his claim

of ineffective assistance of PCR counsel.1

       That claim has two components.         First, Jackson must prove his PCR

counsel’s performance was deficient. See Strickland v. Washington, 466 U.S. 668,

687 (1984). Second, Jackson must show his counsel’s deficient performance

prejudiced his case. See id. “When complaining about the adequacy of an

attorney’s representation, it is not enough to simply claim that counsel should have

done a better job.” Dunbar v. State, 515 N.W.2d 12, 15 (Iowa 1994). Jackson

“must state the specific ways in which counsel’s performance was inadequate and

identify how competent representation probably would have changed the

outcome.” See id.

       Jackson does not meet the Dunbar standard. He does not propose how his

further participation in the PCR hearing or the submission of his deposition “would

have affected the result obtained” in the PCR action or at the criminal trial. See id.




1 We generally review the denial of PCR for correction of errors at law. Goode v.
State, 920 N.W.2d 520, 523 (Iowa 2018). But when the applicant alleges
ineffective assistance of PCR counsel, we engage in a de novo review. Id.
                                        4


With no suggestion of prejudice, any omission by PCR counsel affords no basis

for relief. We affirm the dismissal of Jackson’s PCR application.

      AFFIRMED.